
	

114 S2991 IS: Methow Headwaters Protection Act of 2016
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2991
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mrs. Murray (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To withdraw certain land in Okanogan County, Washington, to protect the land, and for other
			 purposes. 
	
	
		1.Short title
 This Act may be cited as the Methow Headwaters Protection Act of 2016.
		2.Methow Valley, Washington, Federal land withdrawal
 (a)Definition of MapIn this Act, the term Map means the Forest Service map entitled Methow Headwaters Withdrawal Proposal Legislative Map and dated May 24, 2016. (b)WithdrawalSubject to valid existing rights, the approximately 340,079 acres of Federal land and interests in the land located in the Okanogan-Wenatchee National Forest within the area depicted on the Map as Proposed Withdrawal is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under the mineral leasing and geothermal leasing laws. (c)Acquired landAny land or interest in land within the area depicted on the Map as Proposed Withdrawal that is acquired by the United States after the date of enactment of this Act shall, on acquisition, be immediately withdrawn in accordance with this section.
 (d)Availability of mapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.
			
